DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 1, it is unclear as to whether the step of “connecting each air chamber to an air inlet” in line 16 requires each air chamber to be connected to a single inlet, i.e., a single inlet for all of the air chambers, or each air chamber is connected to a separate air inlet. As the limitation is best understood, Applicants are advised to amend the claim to recite –connecting each air chamber to one of a plurality of air inlets--.
	Re Claim 4, it is unclear as to whether “a replaceable bedding material” in line 2 is distinct from the “replaceable dressing material” previously recited in claim 1.
Claim 5 recites the limitation "one of the air inlets" in line 4. There is insufficient antecedent basis for this limitation in the claim. It is noted that, should Applicants amend 
Claims 2, 3, and 6 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Throndsen, U.S. Patent Application Publication No. 2013/0291801 A1, in view of Nilsson, U.S. Patent No. 8,225,749 B2, and Neal, U.S. Patent No. 4,967,433.
	Re Claim 1, Throndsen teaches a method for improving dairy animal comfort in a dairy animal barn having a plurality of freestalls (functional language that Throndsen is capable of—the system could be used with dairy freestalls; see also paragraphs [0002] and [0010], indicating the bed system is for ruminants), the method comprising the steps: 
a.	Installing a dairy animal air bed (100), and the air bed includes: a bottom sheet (104) made of a substantially impervious material (see paragraph [0043]); and a top sheet (102) made of a substantially impervious material (see id.) and joined to the bottom sheet to define a plurality of air chambers (3 230s extending between the ends; see paragraph [0038]), and each of the air chambers defines a central portion having a first cross sectional dimension (see, e.g., figure 7) and an end portion (near 252) having a second cross-sectional dimension that is smaller than the first cross-sectional dimension (see id.) to reduce bending, curling, or folding of the dairy animal air bed from dairy animal movement (functional language that the device of Throndsen would do—depending on the size of the dairy, and type of movements of the dairy, for example smaller dairy movements would create no motion in the air chambers or the air beds; furthermore, the dairy animal air bed of Throndsen is anchored to the ground (see paragraph [0036]), and therefore has reduced bending, curling, or folding), and the plurality of air chambers are arranged to define alternating dairy animal stepping and dressing valleys (257, 258 alternate with the air chambers, are located between each of see, e.g., figures 7 and 8) therebetween to receive and substantially retain a replaceable bedding material (see id., noting that bedding material could be placed in the valleys of Throndsen and retained therein—“to receive and substantially retain” is not positively reciting the bedding material);
b.	Connecting each air chamber to an air inlet (232; see figures 1, 15, and 16); and
c.	Inflating each air chamber with a dairy animal air bed inflation system (see, e.g., figure 15) having: a trunk line (740, 750) in fluid communication with each of the inlets. See id. and paragraph [0064].
	Throndsen does not teach installing a dairy animal air bed in a plurality of the freestalls or that the air chamber is substantially chevron-shaped in plan view.
	Nilsson, similarly directed to a method for improving dairy animal comfort in a dairy animal barn having a plurality of freestalls (see figure 1, 1:13-23, and 1:32-40), the method comprising the step: installing a dairy animal air bed (16) in a plurality of the freestalls (see figure 1, 3:11-27).
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the method of Throndsen to comprise installing the dairy animal air bed in a plurality of the freestalls, as taught by Nilsson, for example if desired to provide one bed/animal per freestall (see Throndsen at figures 1, 15, and 16, showing three beds per “strip of animal beds” 100; Nilsson at figure 1 and 2:66-3:4), if the size of the stalls is small, or to facilitate installation. Applicant’s Specification does not allege any criticality of having one air bed per freestall, or one air bed per plurality of freestalls, and the modification of Throndsen with the teachings of Nilsson is merely the In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Furthermore, the combined teachings of Throndsen and Nilsson result in a plurality of the air chambers being configured to be disposed in each of the freestalls. See Throndsen at figures 1, 15, and 16; Nilsson at figure 1.
Neal, similarly directed to a bed, teaches that it is well-known in the art to have the bed comprise raised portions that are each substantially chevron-shaped in plan view. See figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the air chambers of Throndsen as modified by Nilsson to be substantially chevron-shaped in plan view, as taught by Neal, in order to better support an animal laying on the bed by using shapes that provide optimum body support (see, e.g., Neal at 5:23-33) and maintain aeration of the body. See Neal at 1:23-39; Throndsen at paragraphs [0002] and [0010]. The modification of Throndsen to have each air chamber be substantially chevron-shaped in plan view, would impart the feature of “to reduce bending, curling, or folding,” given the structure identical to Applicant’s. In other words, the claimed function necessarily results from the same structure.
Re Claim 2, Throndsen as modified by Nilsson and Neal teaches that the step of installing the dairy animal air bed includes the step of: disposing the air bed at least partially under a side rail (Nilsson 11) disposed between two adjacent freestalls. See Nilsson at figure 1, 2:66-3:4, 3:11-26, and 3:35-42.
see Nilsson at figure 1, illustrating unlabeled head rail disposed centrally across the freestalls and between adjacent 11) of the air bed adjacent to the trunk line. See id.; Throndsen at figures 15 and 16.
Re Claim 6, Throndsen as modified by Nilsson and Neal teaches the step of: anchoring at least a portion of the air bed to a floor of a freestall. See Throndsen at paragraph [0036]; Nilsson at 1:13-25, 2:66-3:4, and 3:35-42.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Throndsen, Nilsson, and Neal as applied to claim 1 above, and further in view of Myers et al., U.S. Patent No. 4,945,858 (hereinafter Myers).
Re Claim 4, Throndsen as modified by Nilsson and Neal does not teach applying a replaceable bedding material to at least partially fill each of the dressing valleys of the dairy animal air bed.
Myers, similarly directed to a method for improving animal comfort in an animal barn (see 1:13-25), teaches that it is well-known in the art to have the method comprise: installing a bottom grating (18) arranged to define alternating peaks (30, 42) and dressing valleys (40) therebetween to receive and substantially retain a replaceable dressing material (24; see figure 2, 2:29-32, and 2:65 to 3:1), and applying a replaceable bedding material (24) to at least partially fill each of the dressing valleys. See id. It is further noted that the bedding material of Myers is replaceable, at least inasmuch as it may be removed by digging it from the dressing valleys, or by removing the grating and then removing the material. See also Myers at 1:21-25.
See Myers at 3:16-24.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Throndsen, Nilsson, and Neal as applied to claim 1 above, and further in view of Bristow, U.S. Patent No. 6,152,077.
Re Claim 5, Throndsen as modified by Nilsson and Neal teaches maintaining air pressure in each of the air chambers (see Throndsen at paragraphs [0065] and [0067]) and a plurality of connectors (Throndsen 710), each of the connectors is in fluid communication with one of the air inlets. See Throndsen at figure 16 and paragraph [0064]. Throndsen as modified by Nilsson and Neal is silent as to the connectors being a plurality of one-way air valves.
Bristow, similarly directed to a method for improving dairy animal comfort in a dairy animal barn (see Abstract and figures 5 and 6), comprising the step: connecting each fluid chamber of a dairy animal fluid bed to a fluid inlet (see figure 1, 3:66-4:8, and 4:36-41), and inflating each fluid chamber with a dairy animal fluid bed inflation system (see id.), teaches that it is known in the art to have the method comprise the step of: maintaining fluid pressure in each of the fluid chambers (see, e.g., Abstract, 2:48-50, 3:7-11) with a plurality of one-way fluid valves (see id., 2:43-50, and 4:41-53), and each See id. and figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Throndsen as modified by Nilsson and Neal to have the step of maintaining air pressure in each of the air chambers with a plurality of one-way valves, and each of the one-way air valves is in fluid communication with one of the air inlets, as taught by Bristow, in order to customize the pressure for each particular animal (see Bristow at 4:41-53), and ensure no pressure loss during use.
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
Applicants argue that there is nothing in Throndsen, Bristow, Neal, or Myers that inherently discloses the claimed air bed. See Rem. 6-7, 12.
Applicants’ argument is untethered from the actual rejections presented above, which do not rely on inherency. Applicants’ argument is not relevant to the rejections, and is therefore not persuasive.
Applicants argue that, “there is no disclosure in the art of record of a method for improving dairy animal comfort including the step of installing an air mattress with chevron-shaped air chambers to reduce bending, curling or folding of the mattress. Further, there is no disclosure of installing an air bed….” See Rem. 8. Applicants further argue that, “[t]is method is not disclosed in the art of record, especially since the cited patents fail to even address the issue of bending and curling….” See Rem. 9.

Applicants argue that the Throndsen and Bristow beds “would result in the uncontrolled bending, bulging, and curling.” See Rem. 9, 11-13.
To the extent that Applicants argue that rectangular air chambers “without the chevron configuration” cannot reducing bending curling, or folding, depending on the size of the dairy, and type of movements of the dairy, zero bending, bulging, or folding of the air bed would occur. Furthermore, the claim requires only “to reduce,” i.e., there may still be bending, curling, or folding of the air bed. For example, smaller dairy movements would create no motion in the air chambers or the air beds. And furthermore, the dairy animal air bed of Throndsen is anchored to the ground (see paragraph [0036]), and therefore has reduced bending, curling, or folding.
Additionally, Applicants’ argument ignores the combined teachings of the references. As indicated in the rejection above, Neal teaches that it is well-known in the art to have the bed comprise raised portions that are each substantially chevron-shaped in plan view. See figure 1. The modification of Throndsen to have each air chamber be substantially chevron-shaped in plan view—the modification of the rectangular air chambers of Throndsen to have a chevron configuration—would impart the feature of “to reduce bending, curling, or folding,” given the structure identical to Applicant’s. In other words, the claimed function necessarily results from the same structure. Accordingly, Applicants’ argument, attacking Throndsen or Bristow individually for allegedly failing to teach a claimed feature, is not persuasive. Namely, one cannot show nonobviousness by attacking references individually where the rejections are based on See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that “Nilsson [d]oes [n]ot [t]each the [r]ecited [a]ir [c]hamber [b]eds or the [a]ir [c]hamber [p]positions.” See Rem. 13-14.
Nilsson is not proffered for teaching all of the features of the air chamber beds or air chamber positions. Applicants’ argument fails for the same reasons as above, namely that it attacks Nilsson singly, where the combination of teachings renders obvious all of the limitations of claim 1. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, Applicants’ argument that, “the action is implying that with some experimentation, the air chambers of Throndsen could be manufactured in a different way to be installed in multiple freestalls with a number of air chambers to define stepping valleys in each stall,” does not reflect the actual findings. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Moreover, Applicants’ argument that Throndsen does not teach a plurality of chevron-shaped air chambers in each freestall (see Rem. 14), ignores the teachings of Neal.
Applicants argue that Neal teaches a foam bed, not air chambers. See Rem. 14-15; see also Rem. 18-22 (“[a]t best, incorporating a foam bed shape into an air bed would result [in] extensive experimentation and testing…”). Applicants further argue that Myers requires a rigid and stable substrate, not an air bed. See Rem. 15-16.
Applicants’ arguments were found unpersuasive by the PTAB in the parent application, 14/044,641. See PTAB Decision rendered 10/24/2018 in the ‘641 application. Per the doctrine of law of the case, these argument are unpersuasive.
Applicants argue that Bristow teaches fluid chambers of rectangular shape that bulge when stepped on by a dairy animal. See Rem. 16-17.
Bristow is not alleged to teach such feature, and Applicants’ argument, attacking Bristow singly where the combination of Throndsen, Nilsson, and Neal teaches the limitations of claim 1, are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that Throndsen does not teach chevron-shaped air chambers that define flat stepping areas, or receive and substantially retain a replaceable dressing material. See Rem. 19. Applicants argue that Myers does not teach a flexible bed. See id. and Rem. 22. Applicants argue that the foam bed of Neal is not used for cows and is not air. See Rem. 19 and 20-24. Applicants argue that Throndsen teaches rectangular air chambers. See Rem. 23.
All of Applicants’ arguments above attacks one of the cited references singly and without regard to the combined teachings of the references. Because Applicants’ arguments do not address what a skilled artisan would have found obvious in view of the combination of prior art references, Applicants’ arguments are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LISA L TSANG/           Primary Examiner, Art Unit 3642